 



         

EXHIBIT 10.1

ACCOUNTS RECEIVABLE PURCHASE MODIFICATION AGREEMENT

     This Accounts Receivable Purchase Modification Agreement is entered into as
of March 16, 2005, by and between Superconductor Technologies Inc. (the
“Seller”) and Silicon Valley Bank (“Buyer”).

1.     DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Seller to Buyer, Seller is indebted to Buyer pursuant to, among
other documents, an Accounts Receivable Purchase Agreement, dated March 28, 2003
by and between Seller and Buyer, as may be amended from time to time (the
“Accounts Receivable Purchase Agreement”). Capitalized terms used without
definition herein shall have the meanings assigned to them in the Accounts
Receivable Purchase Agreement.

Hereinafter, all indebtedness owing by Seller to Buyer shall be referred to as
the “Indebtedness”.

2.     DESCRIPTION OF COLLATERAL. The Collateral as described in the Accounts
Receivable Purchase Agreement and the Intellectual Property Security Agreement,
dated March 28, 2003 (“IP Agreement”), secures repayment of the Indebtedness.

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the “Security Documents”. Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Indebtedness shall
be referred to as the “Existing Documents”.

3.     DESCRIPTION OF CHANGE IN TERMS.



         A.   Modification(s) to Accounts Receivable Purchase Agreement:



                 1.   Section 2.2 entitled “Acceptance of Receivables” is hereby
amended in its entirety to read as follows:         2.2. Acceptance of
Receivables. Buyer shall have no obligation to purchase any receivable listed on
an Invoice Transmittal. Buyer may exercise its sole discretion in approving the
credit of each Account Debtor before buying any receivable. Upon acceptance by
Buyer of all or any of the receivables described on any Invoice Transmittal,
Buyer shall pay to Seller 80(%) percent of the face amount of each receivable
Buyer desires to purchase, net of deferred revenue and offsets related to each
specific Account Debtor. Such payment shall be the “Advance” with respect to
such receivable. Buyer may, from time to time, in its sole discretion, change
the percentage of the Advance. Upon Buyer’s acceptance of the receivable and
payment to Seller of the Advance, the receivable shall become a “Purchased
Receivable.” It shall be a condition to each Advance that (i) all of the
representations and warranties set forth in Section 6 of this Agreement be true
and correct on and as of the date of the related Invoice Transmittal and on and
as of the date of such Advance as though made at and as of each such date, and
(ii) no Event of Default or any event or condition that with notice, lapse of
time or otherwise would constitute an Event of Default shall have occurred and
be continuing, or would result from such Advance. Notwithstanding the foregoing,
in no event shall the aggregate amount of all Purchased Receivables outstanding
at any time exceed Five Million Dollars ($5,000,000.00).     2.   Effective as
of the date herewith, Section 3.2 entitled “Finance Charges” is hereby amended
in its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



                   3.2. Finance Charges. On each Reconciliation Date Seller
shall pay to Buyer a finance charge in an amount equal to 2.50 percentage points
above the Prime Rate per annum (but no less than 6.75%) multiplied by the gross
average daily Account Balance outstanding during the applicable Reconciliation
Period (the “Finance Charges”).     3.   Paragraphs (I) and (J) of Section 6.2
entitled “Additional Warranties, Representations and Covenants” are hereby
amended/incorporated to read as follows:       (I) Seller will maintain its
primary deposit and investments accounts with or through Buyer, which
relationship shall include Borrower maintaining account balances in any accounts
at or through Bank representing at least 85% of all account balances of Borrower
at any financial institution; and       (J) Seller shall not, without Buyer’s
prior written consent (which shall be a matter of its good faith business
judgment), do any of the following: (i) merge or consolidate with another
corporation or entity, unless Seller’s stockholders hold a majority of the
voting rights of the surviving entity, and the transaction’s consideration is in
the form of stock; (ii) acquire any assets, except in the ordinary course of
business; (iii) enter into any other transaction outside the ordinary course of
business, unless the transaction involves inbound and outbound licensing;
(iv) sell or transfer any Collateral, except for the sale of finished inventory
in the ordinary course of Seller’s business, and except for the sale of obsolete
or unneeded equipment in the ordinary course of business; (v) store any
inventory or other Collateral with any ware-houseman or other third party, which
value exceeds $1,500,000; (vi) make any loans of any money or other assets;
(vii) incur any debts, outside the ordinary course of business, which would
result in a material adverse change (described in Section 9(J));
(viii) guarantee or otherwise become liable with respect to the obligations of
another party or entity; (ix) pay or declare any dividends on Seller’s stock
(except for dividends payable solely in stock of Seller); (x) redeem, retire,
purchase or otherwise acquire, directly or indirectly, any of Seller’s stock;
(xi) make any change in Seller’s capital structure which would result in a
material adverse change (described in Section 9(J)); or (xii) engage, directly
or indirectly, in any business other than the businesses currently engaged in by
Seller or reasonably related thereto; (xiii) dissolve or elect to dissolve.    
4.   The first sentence in Section 17 entitled “Term and Termination” is hereby
amended to read as follows:         The term of this Agreement shall be through
June 15, 2006 unless terminated in writing by Buyer or Seller.

4.     CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.

5.     NO DEFENSES OF SELLER. Seller agrees that, as of this date, it has no
defenses against the obligations to pay any amounts under the Indebtedness.

6.     PAYMENT OF LOAN FEE. Borrower shall pay Bank a fee in the amount of
Thirty-One Thousand Two Hundred-Fifty Dollars ($31,250) (“Loan Fee”) plus all
out-of-pocket expenses.

2



--------------------------------------------------------------------------------



 



7.     CONTINUING VALIDITY. Seller understands and agrees that in modifying the
existing Indebtedness, Buyer is relying upon Seller’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Accounts Receivable Purchase Modification
Agreement, the terms of the Existing Documents remain unchanged and in full
force and effect. Buyer’s agreement to modifications to the existing
Indebtedness pursuant to this Accounts Receivable Purchase Modification
Agreement in no way shall obligate Buyer to make any future modifications to the
Indebtedness. Nothing in this Accounts Receivable Purchase Modification
Agreement shall constitute a satisfaction of the Indebtedness. It is the
intention of Buyer and Seller to retain as liable parties all makers and
endorsers of Existing Documents, unless the party is expressly released by Buyer
in writing. No maker, endorser, or guarantor will be released by virtue of this
Accounts Receivable Purchase Modification Agreement. The terms of this paragraph
apply not only to this Accounts Receivable Purchase Modification Agreement, but
also to any subsequent Accounts Receivable Purchase modification agreements.

8.     COUNTERSIGNATURE. This Accounts Receivable Purchase Modification
Agreement shall become effective only when executed by Seller and Buyer.

9.     CONDITIONS. The effectiveness of this Accounts Receivable Purchase
Modification Agreement is conditioned upon payment of the Loan Fee.



SELLER:
SUPERCONDUCTOR TECHNOLOGIES, INC.



By: 
 
Name: 
 
Title: 
 

BUYER:
SILICON VALLEY BANK



By: 
 
Name: 
 
Title: 
 



3